TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                     JUDGMENT RENDERED FEBRUARY 14, 2019



                                    NO. 03-18-00582-CV


                                 Audria Edmond, Appellant

                                               v.

                            Summit Ridge Apartments, Appellee




      APPEAL FROM COUNTY COURT AT LAW NO. 1 OF BELL COUNTY
       BEFORE CHIEF JUSTICE ROSE, JUSTICES KELLY AND SMITH
DISMISSED FOR WANT OF PROSECUTION -- OPINION BY CHIEF JUSTICE ROSE




This is an appeal from the judgment signed by the trial court on August 1, 2018. Having

reviewed the record, the Court holds that Audria Edmond has not prosecuted her appeal and did

not comply with a notice from the Clerk of this Court. Therefore, the Court dismisses the appeal

for want of prosecution. Because appellant is indigent and unable to pay costs, no adjudication

of costs is made.